Citation Nr: 1301613	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  08-28 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD) and relational problem not otherwise specified (NOS)). 

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to November 1982, with subsequent Reserve service. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Portland, Oregon, VA RO. 

In August 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

These issues were remanded by the Board for further development in September 2011.

The record reflects that additional evidence was associated with the Veteran's Virtual VA paperless claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to the claims on appeal without a waiver of consideration of such evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  However, the Board notes that the majority of this evidence is duplicative of evidence previously associated with the claims file.  Moreover, as these issues are being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate these claims as done below.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran is seeking entitlement to service connection for a variously diagnosed psychiatric disability (to include PTSD and relational problem NOS), and entitlement to TDIU.  After a thorough review of the claims file, the Board finds additional evidence is needed prior to the adjudication of these claims. 

Specifically, the Board notes that these issues were remanded for further development in September 2011.  This remand directed that the RO/AMC should obtain from Social Security Administration (SSA) a copy of any decision, either granting or denying a claim by the Veteran for SSA disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  A January 2011 response from SSA indicated that the folder had been destroyed.  In January 2012, a Formal Finding on the Unavailability of SSA Records was issued by VA.  In April 2012, the Veteran submitted a statement regarding his SSA records.  He asserted that he received 2 phone calls from the AMC, during which he reported that he had approximately 4,000 pages in SSA records.  The Veteran contends that the person with whom he spoke directed him not to send in the records, a request with which he complied.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

In this case, VA was unable to obtain the Veteran's records directly from SSA.  However, as the Veteran apparently has copies of these records himself, he should be allowed the opportunity to submit these records.  As such, these issues must regrettably be remanded once again in order to allow the Veteran to submit his SSA records. 
Additionally, at the August 2011 video conference hearing the Veteran testified that he received mental health care as a dependent at an Army clinic at Ft. Richardson, Alaska, in 1984 or 1985.  The September 2011 Board remand directed that the RO/AMC conduct a search for records of dependent mental health treatment that the Veteran received at an Army Clinic at Ft. Richardson, Alaska, in 1984/85.  In a February 2012 response from the National Personnel Records Center (NPRC), it was noted that records could not be found from January 1, 1984 to November 30, 1984.  However, this response does not reflect that any records from 1985 were researched, as directed in the September 2011 Board remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, another request for these records should be made for the period of December 1, 1984, to December 31, 1985.  Moreover, the Board notes that the Veteran appears to be suggesting in a December 2011 statement that this treatment may have occurred in 1989 at Fort Richardson, Alaska, or Elmendorf Air Force Base, Alaska.  As such, records from 1989 should be requested as well.  

Further, the Board notes that the Veteran underwent a VA psychiatric examination in November 2011, at which he was diagnosed with PTSD.   The examiner concluded that the Veteran's PTSD was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In rendering this opinion, it appears that the examiner construed the Veteran's alleged stressors to be true and accurate description of events.  The Board notes that the Veteran provided 4 stressor incidents to this examiner.  Specifically, the Veteran asserted that one of his stressor events included a November 1979 incident, wherein he was spraying chemicals on a live range.  The Veteran recalled coming back from the range and waking up in the hospital 1 week later.  He was told that he had a reaction to the chemicals, and he feared for his life at that time, as he was told he would experience permanent damage from the chemicals.  As no attempts have been made to verify this specific stressor, the Board finds that attempts to verify this reported stressor should be made through the appropriate channels upon remand.  

Additionally, the Board notes that the Veteran reported at the November 2011 VA examination a stressor incident during a training exercise in 1980.  He asserted that there was a bad set on the charge of explosives and the explosion had an upward trajectory as opposed to the intended downward trajectory.  The Veteran reported that he felt unsafe and feared for this life.  In a December 2011 PTSD Questionnaire, the Veteran specified that this incident occurred in July 1980.  The Board notes previous attempts had been made to verify this incident based on the Veteran's prior reports that it happened in 1981.  However, as the Veteran is now asserting that this occurred in 1980, the Board finds that attempts should be made to verify this stressor incident as well. 

Further, the Board notes that the Veteran reported a stressor incident in which he was assigned to help in the recovery of equipment and personnel that had gotten hit by an avalanche.  Based on the Veteran's previous assertion that this incident occurred in February 1980, requests to verify this incident were submitted, which yielded negative results.  However, since the September 2011 remand, the Veteran has indicated that this incident occurred in January 1980.  As such, an attempt should be made to verify this incident based upon this newly reported date.  In verifying this reported incident, the Veteran's August 2010 statement should be considered, in which he indicated that the avalanche rescue/body retrieval effort was controlled by the Fort Wainwright Command, not the Fort Richardson Command, although he was assigned to the Fort Richardson Command serving with the 23rd Combat Engineers of the 172nd Light Infantry Brigade. 

Finally, the Veteran reported at the November 2011 VA examination a stressor incident in 1982, wherein a bridge broke in Alaska and soldiers fell to freezing river.  The Veteran reported that he jumped in to rescue people and that no one died.  Attempts should be made to verify this stressor incident as well. 

With regard to the Veteran's claim for entitlement to TDIU, the Board notes that the Veteran is currently assigned a 60 percent evaluation for perianal dermatitis, lichen simplex chronicus, and condylomata acuminata with dermatitis, variously diagnosed as psoriasis, eczema, and tinea cruris; a 10 percent for tinnitus; a 10 percent for osteoporosis of the thoracolumbar spine; a 10 percent for osteoporosis of the left hip; a 0 percent for hearing loss; and a 0 percent for osteoporosis of the right hip.

As the Veteran has not undergone an examination to determine the current severity of his service-connected skin condition in several years, and the Veteran has recently been granted service connection for several new disabilities, the Board will afford the Veteran a VA examination for the proper assessment of his claim for entitlement to TDIU.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he is precluded, by reason of service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Finally, as these issues are already being remanded, the RO/AMC should take this opportunity to obtain any relevant VA treatment records that have not yet been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the Veteran copies of any and all SSA records to which he has access. 

2. Obtain any and all relevant VA treatment records, including from the Las Vegas VA Medical Center, that have not yet been associated with the claims file.  Any negative responses received should be associated with the claims file. 

3. The RO/AMC should conduct a search for records of dependent mental health treatment the Veteran received as a dependent of his former spouse at an Army Clinic at Fort Richardson, Alaska, or Elmendorf Air Force Base, Alaska, from December 1, 1984, to December 31, 1985, and in 1989.  If needed, he should be contacted to provide more specific details to effect the search.  Any negative responses received should be associated with the claims file.

4. Prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's reported stressor of being hospitalized after spraying chemicals on a live fire range in November 1979.  Additionally, requests should be made to verify the Veteran's reports of being exposed to a bad set of explosives during training in 1980, to possibly include July 1980; his reports of having to recover equipment and personnel following a January 1980 avalanche in Alaska, in consideration of the above-discussed reports regarding the Fort Wainwright Command and the Fort Richardson Command; and his reports of having to rescue people after a bridge broke over freezing water in Alaska in 1982. 

5. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file (including a copy of this REMAND) should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities (as listed on pp. 4-5 of this remand) from securing and following any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities or circumstances should be not be considered in this determination.   

The examiner should explain the reasons behind any opinions provided.

6. Upon receipt of any new evidence, the RO/AMC should conduct any additional development deemed necessary, to including providing any necessary VA examinations.

7. The RO/AMC should then re-adjudicate the claims.  If any remains denied, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


